Citation Nr: 9912299	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as due to Agent Orange exposure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for streptococcal fever 
with tonsillitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran had active service from November 1966 to 
August 1968.

The Board notes that, in his November 1996 claim, the veteran 
requested consideration of a claim for service connection for 
a heart disorder.  However, as the only issues currently 
before the Board are those set forth on the title page of 
this decision, this matter is referred to the RO for 
appropriate action.

Additionally, the Board notes that, in the February 1998 
Notice of Disagreement, the veteran requested a hearing 
before a hearing officer at a local VA Office, and thus, a 
hearing was scheduled for May 11, 1998.  However, the record 
contains evidence showing the veteran canceled the scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative requested that the 
hearing be rescheduled, the Board deems the veteran's 
requests for a hearing withdrawn.  See 38 C.F.R. § 20.702 
(1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a psychiatric disorder related 
to Agent Orange exposure during service, or otherwise related 
to his period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from tinnitus related to his period 
of service.

3.  There is no competent medical evidence that indicates the 
veteran currently suffers from streptococcal fever with 
tonsillitis related to his period of service.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, including as due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for streptococcal fever with tonsillitis is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Psychiatric Disorder, Including as Due to Agent Orange 
Exposure.

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any psychiatric symptomatology or disorders.  
Additionally, the evidence includes records from Mark Adams, 
M.D., dated from October 1996 to February 1997 describing the 
treatment the veteran received for heart and low back 
conditions, and include November 1996 notations indicating 
the veteran was taking Xanax and was feeling better.  
Furthermore, an April 1997 VA mental disorders examination 
report reveals the veteran reported problems sleeping and 
with generalized anxiety disorder behavior most prominently 
since his heart attack.  The veteran was diagnosed with 
generalized anxiety disorder and alcohol abuse in remission.

After a review of the evidence of record, the Board finds 
that the service records show the veteran received a Vietnam 
Service Medal and a Vietnam Campaign Medal, awards which the 
Board finds locate the veteran within the Vietnam theater.  
However, the Board also finds that the veteran has not been 
diagnosed with one of the various diseases for which the 
Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).  As such, the Board finds that the 
evidence does not show the veteran's claim for service 
connection for a psychiatric disorder as due to Agent Orange 
exposure is well grounded, and thus, service connection on a 
presumptive basis due to Agent Orange exposure is not 
warranted.  See 38 C.F.R. § 3.307(a)(6)(ii) (1998).

Additionally, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a psychiatric disorder which is 
otherwise related to his period of service.  Specifically, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between the claimed disability and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for a psychiatric disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

III.  Tinnitus.

The veteran's service medical records are negative for any 
complaints of or treatment for tinnitus or any other 
abnormality of the ears.  Additionally, the record includes 
an April 1997 VA general examination report which notes the 
veteran reported he could not hear when there was a number of 
people around, as well as ringing of the ears at all times.  
Upon examination, the veteran's right eardrum appeared dull, 
but his left eardrum appeared normal, and no perforation of 
the drums was noted.  The veteran was not diagnosed with any 
abnormality of the ears/hearing.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from tinnitus which is related to his 
period of service.  Specifically, the record does not contain 
any medical evidence showing that the veteran has been 
diagnosed with tinnitus, and thus, he has failed to satisfy 
an essential element necessary to well ground his claim, 
which is the existence of a disability of service origin.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for tinnitus, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

IV  Streptococcal Fever With Tonsillitis.

The veteran's service medical records contain June 1967 
medical notations indicating the veteran was treated for 
acute tonsillitis, and July 1967 medical notations indicate 
the veteran had enlarged tonsils.  However, the veteran's 
discharge examination is negative for any abnormalities of 
the tonsils or throat.

Furthermore, an April 1997 VA general examination report 
indicates the veteran did not have a history of difficulties 
with his lymph nodes, except on one occasion a number of 
years ago when he had a high fever and streptococcal sore 
throat.  Upon examination, the veteran was not diagnosed with 
any abnormality of the tonsils/throat.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from streptococcal fever with 
tonsillitis which is related to his in-service symptomatology 
or which is otherwise related to his period of service.  
Specifically, the record does not contain any medical 
evidence showing that the veteran suffers from streptococcal 
fever with tonsillitis or from any other abnormalities of the 
tonsils/throat.  As such, he has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for streptococcal 
fever with tonsillitis, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

V.  Conclusion.

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and his representative.  While the Board acknowledges 
the sincerity of these statements, the Board notes that 
neither the veteran nor his representative, as lay persons, 
are qualified to offer a medical opinion regarding the 
diagnoses of the claimed disabilities or the etiology of any 
such disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

As well, as the veteran has failed to meet his initial burden 
of submitting evidence which would well ground his claims of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, including as 
due to Agent Orange exposure, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for streptococcal fever with tonsillitis 
is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

